  Case: 3:19-cv-00008-WHR Doc #: 46 Filed: 03/31/21 Page: 1 of 1 PAGEID #: 762




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

 JUSTIN BAUGHMAN, et al, on              :
 behalf of himself and those
 similarly situated
              Plaintiffs,                :    Case No. 3:19-cv-8
        v.                                    JUDGE WALTER H. RICE
 KTH PARTS INDUSTRIES, INC.,             :
              Defendant.




       DECISION AND ENTRY SUSTAINING, NUNC PRO TUNC,
       PLAINTIFFS’ MOTION TO VACATE EVIDENTIARY HEARING ON
       PRE-DISCOVERY MOTION FOR CONDITIONAL CERTIFICATION
       UNDER 29 U.S.C. § 216(b) (DOC. #29)




      Before the Court is Plaintiffs’ Motion to Vacate Evidentiary Hearing on Pre-

Discovery Motion for Conditional Certification under 29 U.S.C. § 216(b), Doc. #29.

Defendant has filed a Response in Opposition, Doc. #30, and Plaintiffs have filed a

Reply, Doc. #35. Prior to the hearing, scheduled for July 1, 2020, at 9:30 a.m., all

counsel were advised that the hearing was vacated. Accordingly, said Motion,

Doc. #29, is sustained, nunc pro tunc.



                                                                   (tp - per Judge Rice authorization after his
Date: March 31, 2021                                               review)
                                         WALTER H. RICE
                                         UNITED STATES DISTRICT JUDGE
